DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 is objected to because of the following informalities:  
Claim 11 recites “a second voltage changing unit “ which lack antecedence basis. 
Examiner will examine/interpret as “a first voltage changing unit “ . 
Appropriate correction required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 and similarly claim 2 recites “a mobile device comprising….a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element “it is unclear if the mobile device comprises the second battery.
Claim 13 recites “a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring”
Claim language “a wiring length between the first processor and the second battery in the power wiring” and “a wiring length between the second battery and the first battery in the power wiring” is unclear.
Since claim 13 and claim 1 from which it depends does not claim the location of the second battery (attached, detached, included in the mobile device etc..), it is unclear what is meant by “wiring length” between the first processor and the second battery and  “wiring length” between the second battery and the first battery. 
Specifically, since there is no claimed “wire”  between the second battery and its coupling location when the second battery is detached, it is unclear what is meant by “wiring length” between the first processor and the second battery and “wiring length” between the second battery and the first battery.
Claims 3-14 is included in this rejection based on their dependence on claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Examiner notes
The charts below compares claims in the instant application (16/575613) that are not patentably distinct from the claims in the conflicting applications.
There are multiple statement of rejections in this DP rejection wherein the first statement follows this paragraph. The analysis for the first DP rejection, the remaining DP rejections, and their corresponding analysis follows the comparison chart below.

Claims 1,3, and 7-14 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-9 of U.S. PGPUB 20200099242 (App# 16576885) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689).

Although the claims are not identical, they are not patentably distinct from each other.

1. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
2. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
3. The mobile device according to claim 1, wherein the charging of the first battery is started after starting the charging of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
4. The mobile device according to claim 1, wherein the charging of the second battery is 
5. The mobile device according to claim 1, wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
6. The mobile device according to claim 1, wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal. 

8. The mobile device according to claim 1, wherein a power source which supplies power to the first terminal is an AC power source. 
9. The mobile device according to claim 1, wherein the second battery is attachable and detachable with respect to the mobile device. 
10. The mobile device according to claim 1, wherein a first voltage changing unit that lowers a voltage to be applied to the first terminal and applies the lowered voltage to the first battery is provided between the first terminal and the first battery. 
11. The mobile device according to claim 1, wherein a second voltage changing unit that boosts a voltage to be applied to the second terminal and applies the boosted voltage to the 
12. The mobile device according to claim 1, further comprising: a stopping unit that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element. 
13. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring. 
14. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery.

A mobile device comprising: a drive element; a first battery configured to supply power to the drive element; and a stopping unit stopping supplying of power to the first battery when a voltage of an attachable/detachable second battery configured to supply power to the drive element is greater than or equal to a first voltage for driving the drive element. 
2. The mobile device according to claim 1, wherein a voltage of the first battery in a fully charged state is lower than the first voltage, and the mobile device further comprises: a node shared by a first path which supplies power from the first battery to the drive element and a second path which supplies power from the second battery to the drive element, and the stopping unit includes a booster unit provided on the first path and configured to switch between whether or not to boost a voltage of the first battery, and a 
3. The mobile device according to claim 2, wherein the booster unit stops boosting the voltage of the first battery when the voltage of the second battery is greater than or equal to the first voltage and boosts the voltage of the first battery to a voltage greater than or equal to the first voltage when the voltage of the second battery is less than the first voltage. 
4. The mobile device according to claim 3, further comprising: a switch provided on the second path which turns on when the voltage of the second battery is greater than or equal to the first voltage and turns off when the voltage of the second battery is less than the first voltage. 
5. The mobile device according to claim 1, wherein a maximum capacity of the second battery is greater than a maximum capacity of the first battery. 
6. The mobile device according to claim 2, wherein the node is bus wiring. 
7. The mobile device according to claim 1, wherein the drive element includes a notification unit which performs notification of a capacity of the second battery. 
8. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring. 
9. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery. 




As to claim 1 ‘885 does not claim a first terminal which receives a supply of power to charge the first battery, nor  a second terminal which receives a supply of power to charge the first battery and the second battery nor the power supplied to the first terminal is greater than the power supplied to the second terminal, nor charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
Tan teaches a first terminal (AC input 206A) which receives a supply of power to charge the first battery and a second battery (“.. receive power through the first tablet AC input 206A to charge a first battery 220A and charge a second battery 220B [0026]) that supplies power to the drive element (Power from the base battery 220B may be delivered to the tablet unit 202 through switches 212H and 212G to power the tablet unit 202 through system voltage regulator 218A [0027] [0029]); and 
Though Tan states that the power from the second “may be” delivered to the tablet, it appears that this is the way Tan works and is designed to provide power and as such, it would have been to one of ordinary skill to choose this way since it is an efficient way to save the power from the first battery until needed at another time while enhancing maximum power draw by the system [0027].
Tan further discloses a second terminal (AC input 206B which can be USB Type-C connector [0026]) which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to include a first terminal which receives a supply of power to charge the first battery, and a second terminal which receives a supply of power to 
Regarding the power supplied to the first terminal is greater than the power supplied to the second terminal, Zhu teaches the power supplied to the first terminal is greater than the power supplied to the second terminal (Fig. 2 [0022] The AC input 52 receives power from a household socket, for example at 120V alternating current ( AC) power. USB input 56, which receives standard USB power and voltage when connected to a USB source, which voltage is 5V)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to wherein power supplied to the first terminal is greater than the power supplied to the second terminal, in order to use the mobile device with varying input sources thereby increasing its flexibility.
Regarding charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal, Ivanov teaches charging of the second battery is prioritized over charging of the first battery (Fig. 7 where an external charge provider 142 is present (e.g. first terminal), a charging priority may prioritize charging battery 108 (second battery) over battery 126 (first battery), thus increasing the potential operating time of portable unit 104 if detached from base unit 112 [0111] [0114]) when the first battery and the second battery are charged using the power supplied to the first terminal ( Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to wherein charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal, in order to increase the potential operating time of the base when it is detached from the tablet as taught by Ivanov ([0111]).
As to claim 3  ‘885 does not claim wherein the charging of the first battery is started after starting the charging of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal.
However it would be obvious to one of ordinary skill in the art for battery 126 (first battery of Ivanov) to begin charging after battery 108 (prioritized second battery of Ivanov) to ensure that the operating time of the mobile device is increased.
As to claim 7 ‘885 does not claim wherein the second terminal is a USB power supply terminal.
Tan teaches wherein the second terminal is a USB power supply terminal (One of AC input 206A-B which can be USB Type-C connector of [0026] Tan).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to wherein the second terminal is a USB power supply 
As to claim 8  ‘885 does not claim wherein a power source which supplies power to the first terminal is an AC power source.
Tan teaches wherein a power source which supplies power to the first terminal is an AC power source (Fig. 2 AC in 206A).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to wherein a power source which supplies power to the first terminal is an AC power source, as taught by Tan in order to charge the battery with standard accessible external power supplies.
As to claim 10  ‘885 does not claim wherein a first voltage changing unit that lowers a voltage to be applied to the first terminal and applies the lowered voltage to the first battery is provided between the first terminal and the first battery
Tan teaches wherein a first voltage changing unit (charger 216A) that lowers a voltage to be applied to the first terminal and applies the lowered voltage to the first battery is provided between the first terminal and the first batter ([0026] The charger 216A may be a buck NVDC charger and may allow the power drawn from the second battery 220B, of the base unit 204, to be used as an AC source to charge the first battery 220A).

As to claim 11  ‘885 does not claim wherein a second voltage changing unit (interpreted as “first changing unit) that boosts a voltage to be applied to the second terminal and applies the boosted voltage to the second battery is provided between the second terminal and the second battery.
Tan teaches wherein a second voltage changing unit that boosts a voltage to be applied to the second terminal and applies the boosted voltage to the second battery is provided between the second terminal and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, to charge the batteries 220A-B. The charger 216A may be a boost NVDC [0026]).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 wherein a second voltage changing unit that boosts a voltage to be applied to the second terminal and applies the boosted voltage to the second battery is provided between the second terminal and the second battery in order to charge the battery with a rated voltage that it is suitable for without damaging the battery.
Claim 2 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-9 of U.S. PGPUB 20200099242 (App# 16576885) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Stieber (US 10312697) as evident by Ivanov et al (US 20190250689).
As to claim 2  ‘885 does not claim a first terminal which receives a supply of power to charge the first battery, nor  a second terminal which receives a supply of power to charge the first battery and the second battery,  nor the power supplied to the first terminal is greater than the power supplied to the second terminal, nor charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
Tan teaches a first terminal (AC input 206A) which receives a supply of power to charge the first battery and a second battery (“.. receive power through the first tablet AC input 206A to charge a first battery 220A and charge a second battery 220B [0026]) that supplies power to the drive element (Power from the base battery 220B may be delivered to the tablet unit 202 through switches 212H and 212G to power the tablet unit 202 through system voltage regulator 218A [0027] [0029]); and 
Though Tan states that the power from the second “may be” delivered to the tablet, it appears that this is the way Tan works and is designed to provide power and as such, it would have been to one of ordinary skill to choose this way since it is an 
Tan further discloses a second terminal (AC input 206B which can be USB Type-C connector [0026]). which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to include a first terminal which receives a supply of power to charge the first battery, and a second terminal which receives a supply of power to charge the first battery and the second battery, in order to charge the battery with standard accessible external power supplies.
Regarding the power supplied to the first terminal is greater than the power supplied to the second terminal, Zhu teaches the power supplied to the first terminal is greater than the power supplied to the second terminal (Fig. 2 [0022] The AC input 52 receives power from a household socket, for example at 120V alternating current ( AC) power. USB input 56, which receives standard USB power and voltage when connected to a USB source, which voltage is 5V)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to wherein power supplied to the first terminal is greater 
Regarding charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal, Stieber teaches charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885  to wherein charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal, in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
Claims 4 and 6 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-9 of U.S. PGPUB 20200099242 (App# 16576885) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Stieber (US 10312697)
As to claim 4 ‘885 does not claim wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are 
As to claim 6  ‘885 does not claim wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal ..
Stieber teaches wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using  as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
Claim 5 is rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-9 of U.S. PGPUB 20200099242 (App# 16576885) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Patton (US 9948118).
As to claim 5  ‘885 does not claim wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal 
Patton teaches wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal Fig. 3 302 and 308 power sources 103 (AC or DC) is connected to the system, multiplexer 112 routes DC charging current to the first system battery. When the first battery 302 (e.g. second battery) is no longer below the threshold capacity x % (308--No), the multiplexer 112 reroutes available charging current to the second connected system battery 310 (e.g. first battery) Col. 4 lines 10-14). 


Claims 1,3, and 7-14 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-10 of U.S. PGPUB 20200099243 (App# 16575540) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689).
Although the claims are not identical, they are not patentably distinct from each other.

App# 16575613						App# 16575540
1. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
2. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the , and charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
3. The mobile device according to claim 1, wherein the charging of the first battery is started after starting the charging of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
4. The mobile device according to claim 1, wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
5. The mobile device according to claim 1, wherein the charging of the first battery is started after completing charging to a capacity 
6. The mobile device according to claim 1, wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
7. The mobile device according to claim 1, wherein the second terminal is a USB power supply terminal. 
8. The mobile device according to claim 1, wherein a power source which supplies power to the first terminal is an AC power source. 
9. The mobile device according to claim 1, wherein the second battery is attachable and detachable with respect to the mobile device. 
10. The mobile device according to claim 1, wherein a first voltage changing unit that lowers a voltage to be applied to the first terminal and applies the lowered voltage to the first battery is provided between the first terminal and the first battery. 
11. The mobile device according to claim 1, wherein a second voltage changing unit that boosts a voltage to be applied to the second terminal and applies the boosted voltage to the second battery is provided between the second terminal and the second battery. 
12. The mobile device according to claim 1, further comprising: a stopping unit that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element. 
13. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring. 
14. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery.

1. A mobile device comprising: a drive element; a first battery which outputs power; and a supplying unit which supplies the power output by the first battery or power output by a second battery to the drive element, wherein the supplying unit prioritizes supplying of the power output by the second battery to the drive element over the power output by the first battery. 
2. The mobile device according to claim 1, wherein the second battery is attachable and detachable with respect to the mobile device. 
3. The mobile device according to claim 1, further comprising: a booster unit which boosts a voltage of the first battery to a first drive voltage that is lower than a voltage of the second battery when the voltage of the second battery is greater than or equal to a first voltage for driving the drive element, wherein the supplying unit supplies the power output by the second battery to the drive element when the voltage of the second battery is greater than or equal to the first voltage. 
4. The mobile device according to claim 3, wherein the booster unit boosts the voltage of the first battery to a second drive voltage that is greater than or equal to the first voltage when the voltage of the second battery is less than the first voltage, and the supplying unit supplies the power output by the first battery to the drive element when the voltage of the second battery is less than the first voltage. 
5. The mobile device according to claim 1, wherein a maximum capacity of the second battery is greater than a maximum capacity of the first battery. 
6. The mobile device according to claim 3, wherein the voltage of the first battery is lower than the first voltage, the supplying unit includes a node shared by a first path through which power is supplied from the first battery to the drive element and a second path through which power is supplied from the second battery to the drive element, and a diode provided on the first path, an anode of the diode being electrically coupled to the booster unit and a cathode of the diode being electrically coupled to the node, 
7. The mobile device according to claim 6, wherein the node is bus wiring. 
8. The mobile device according to claim 1, wherein the drive element includes a notification unit which performs notification of a capacity of the second battery. 
9. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring. 
10. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery. 




Regarding claims 1, 3 7, 8, 10 and 11, they are based on the remarks of rejected claims 1, 3 7, 8, 10 and 11 respectively above and is similarly rejected.
Claim 2 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-10 of U.S. PGPUB 20200099243 (App# 16575540) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Stieber (US 10312697) as evident by Ivanov et al (US 20190250689).
Regarding claim 2, it are based on the remarks of rejected claim 2 above and is similarly rejected.
Claims 4 and 6 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-10 of U.S. PGPUB 20200099243 (App# 16575540) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Stieber (US 10312697).
Regarding claims 4 and 6, they are based on the remarks of rejected claims 4 and 6 respectively above and is similarly rejected. 
Claim 5 is rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-10 of U.S. PGPUB 20200099243 (App# 16575540) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Patton (US 9948118).
Regarding claim 5, it are based on the remarks of rejected claim 5 above and is similarly rejected.
Regarding claim 12,’540 does not claim a stopping unit that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element. 
Tan teaches a stopping unit (switch 212F, Fig. 2) that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element (Fig. 4 404-408, charge level of the second battery is greater than a threshold charge level to charge the tablet, at step 404 “Yes”, tablet battery, may be disconnected at step 406 by opening switch 212F [0035]-[0036]).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘885 to include a stopping unit that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element, in order supplement power drawn from the first battery as taught by Tan [0033].


Claims 1,3, and 7-14 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-8 of U.S. PGPUB 20200099814 (App# 16575599) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689).
Although the claims are not identical, they are not patentably distinct from each other.
App# 16575613						App# 16575599
1. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the second battery is prioritized over charging of the first battery when the first 
2. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
3. The mobile device according to claim 1, wherein the charging of the first battery is 
4. The mobile device according to claim 1, wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
5. The mobile device according to claim 1, wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
6. The mobile device according to claim 1, wherein the charging of the second battery is started after completing charging to a 
7. The mobile device according to claim 1, wherein the second terminal is a USB power supply terminal. 
8. The mobile device according to claim 1, wherein a power source which supplies power to the first terminal is an AC power source. 
9. The mobile device according to claim 1, wherein the second battery is attachable and detachable with respect to the mobile device. 
10. The mobile device according to claim 1, wherein a first voltage changing unit that lowers a voltage to be applied to the first terminal and applies the lowered voltage to the first battery is provided between the first terminal and the first battery. 

12. The mobile device according to claim 1, further comprising: a stopping unit that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element. 
13. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between 
14. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery.

1. A mobile device comprising: a second processor having a smaller power consumption than the first processor; a first battery configured to supply power to the first processor and the second processor; and a mobile device housing within which the first processor, the second processor, and the first battery are disposed, the mobile device housing having an outer surface and being configured to be detachably attached to a mobile battery housing of a mobile battery such that the outer surface contacts the mobile battery housing, the mobile battery including the mobile battery housing and a second battery that is disposed within the mobile battery housing and is configured to supply power to the first processor and the second processor, wherein a distance between the first processor and the second battery is longer than a distance between the second processor and the second battery, and a distance between the first processor and the first battery is longer than a distance between the second processor and the first battery, while the mobile device housing is being detachably attached to the mobile battery housing.
3. (Original) The mobile device according to claim 1, wherein the number of cores of the first processor is greater than the number of cores of the second processor.3. The mobile device according to claim 1, wherein the number of cores of the first processor is greater than the number of cores of the second processor. 
4. The mobile device according to claim 1, wherein a maximum number of threads 
5. The mobile device according to claim 1, further comprising: a drive element, wherein the first processor controls the drive element, the first battery, and the second battery, and the second processor controls one or both of the first battery and the second battery. 
6. The mobile device according to claim 1, wherein the first battery and the second battery are lithium ion batteries. 
7. The mobile device according to claim 1, wherein the second battery has a greater capacity than that of the first battery. 
8. The mobile device according to claim 1, further comprising a first substrate on which the first processor is provided; and a second substrate on which the second processor is provided. 





Regarding claims 1, 3 7, 8, 10 and 11, they are based on the remarks of rejected claims 1, 3 7, 8, 10 and 11 respectively above and is similarly rejected.
Claim 2 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-8 of U.S. PGPUB 20200099814 (App# 16575599) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Stieber (US 10312697) as evident by Ivanov et al (US 20190250689).
Regarding claim 2, it are based on the remarks of rejected claim 2 above and is similarly rejected.
Claims 4 and 6 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-8 of U.S. PGPUB 20200099814 (App# 16575599) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Stieber (US 10312697).
Regarding claims 4 and 6, they are based on the remarks of rejected claims 4 and 6 respectively above and is similarly rejected. 
Claim 5 is rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-8 of U.S. PGPUB 20200099814 (App# 16575599) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Patton (US 9948118).
Regarding claim 5, it are based on the remarks of rejected claim 5 above and is similarly rejected.
Regarding claim 12, it are based on the remarks of rejected claim 12 above and is similarly rejected.
Regarding claim 13,’559 does not claim a first processor which controls the drive element; and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring.
Tan teaches a first processor (processor connected to system [0027] and Fig. 2) which controls the drive element (system components such as such as fans, processors, memory [0027] and Fig. 2. It is well known to one of ordinary skill in the art that processors in electronic devices execute memory instructions); and power wiring which electrically couples the first processor, the first battery, and the second battery to one another (Fig. 2 above power wiring that electrically couples the batteries 220B, 220A and processor when the battery 220B is attached is identified).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘559 to include a first processor which controls the drive element in order to reduce the mobile devices operating time and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, in order to supplement power drawn from the first battery under a heavy loading condition as taught by Tan [0033] and Fig. 3.
Tan does not disclose/teach wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring. 
Regarding a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, Since the internal battery (i.e.first battery) supplies power to the processor ([0027] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the first processor and the first battery as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the battery to the processor. 
As such, the above placement of first processor and the first battery in order to prevent power loss, will result in the wiring length between the first processor and the first battery shorter than a wiring length connecting the first processor and the second battery when the base unit/portable battery pack is detached from the tablet.
Tan does not disclose wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring, Since the second battery supplies power to the internal battery (i.e.first battery)  ([0033] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the second battery and the first battery as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the second battery to the first battery.
It also would be obvious to one of ordinary skill in the art to place processor as far away as possible from input output ports (Such as the input/output port that connects the tablet to the base) in order to minimize damaged to the processor due caused by electrostatic discharge. 

Claims 1,3, and 7-14 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-6 of U.S. PGPUB 20200099246 (App# 16575574) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689).
Although the claims are not identical, they are not patentably distinct from each other.
App# 16575613						App# 16575574
1. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
2. A mobile device comprising: a drive element; a first battery which supplies power to the drive element; a first terminal which receives a supply of power to charge the first battery and a second battery that supplies power to the drive element; and a second terminal which receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the first battery is prioritized over charging of the second battery when the first 
3. The mobile device according to claim 1, wherein the charging of the first battery is started after starting the charging of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal. 
4. The mobile device according to claim 1, wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
5. The mobile device according to claim 1, wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are 
6. The mobile device according to claim 1, wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal. 
7. The mobile device according to claim 1, wherein the second terminal is a USB power supply terminal. 
8. The mobile device according to claim 1, wherein a power source which supplies power to the first terminal is an AC power source. 
9. The mobile device according to claim 1, wherein the second battery is attachable and detachable with respect to the mobile device. 

11. The mobile device according to claim 1, wherein a second voltage changing unit that boosts a voltage to be applied to the second terminal and applies the boosted voltage to the second battery is provided between the second terminal and the second battery. 
12. The mobile device according to claim 1, further comprising: a stopping unit that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element. 
13. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and power wiring which electrically couples the first processor, the first battery, and the second battery to one another, wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring. 
14. The mobile device according to claim 1, further comprising: a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first 

1. A mobile device comprising: a drive element; a processor which controls the drive element; a first battery which supplies power to the drive element; a second battery that supplies power to the drive element and is attachable and detachable; and power wiring which electrically couples the processor, the first battery, and the second battery to each other, wherein a wiring length between the processor and the first battery in the power wiring is shorter than a wiring length between the processor and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the processor in the power wiring. 
2. The mobile device according to claim 1, wherein the power wiring further electrically couples the drive element to the first battery and the second battery, a wiring length between the drive element and the first battery in the power wiring is shorter than a wiring length between the drive element and the second battery in the power wiring, and a wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the drive element in the power wiring. 
3. The mobile device according to claim 1, further comprising: a first terminal which receives a supply of power to charge the first battery and a second battery, wherein the power wiring further electrically couples the first terminal to the first battery and the second battery, a wiring length between the processor and the first battery in the power wiring is shorter than a wiring length between the processor and the first terminal in the power wiring, and a wiring length between the first terminal and the first battery in the power wiring is shorter than a wiring length between the first terminal and the processor in the power wiring. 
4. The mobile device according to claim 3, further comprising: a second terminal which receives a supply of power to charge the first battery and the second battery, wherein the power supplied to the first terminal is greater than the power supplied to the second terminal, the power wiring further electrically couples the second terminal to the first battery and the second battery, the wiring length between the processor and the first battery in the power wiring is shorter than a wiring length between the processor and the second terminal in the power wiring, and a wiring length between the second terminal and the first battery in the power wiring is shorter than a wiring length between the second terminal and the processor in the power wiring. 
5. The mobile device according to claim 1, wherein the power wiring includes bus wiring. 
6. The mobile device according to claim 1, wherein the second battery has a greater capacity than that of the first battery. 





Regarding claims 1, 3 7, 8, 10 and 11, they are based on the remarks of rejected claims 1, 3 7, 8, 10 and 11 respectively above and is similarly rejected.
Claim 2 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-6 of U.S. PGPUB 20200099246 (App# 16575574) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Stieber (US 10312697) as evident by Ivanov et al (US 20190250689).
Regarding claim 2, it are based on the remarks of rejected claim 2 above and is similarly rejected.
Claims 4 and 6 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-6 of U.S. PGPUB 20200099246 (App# 16575574) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Stieber (US 10312697).
Regarding claims 4 and 6, they are based on the remarks of rejected claims 4 and 6 respectively above and is similarly rejected. 
Claim 5 is rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-6 of U.S. PGPUB 20200099246 (App# 16575574) in view of Tan (US 20190041934) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Patton (US 9948118).
Regarding claim 5, it are based on the remarks of rejected claim 5 above and is similarly rejected.
Regarding claim 12, it are based on the remarks of rejected claim 12 above and is similarly rejected.
Claim 14 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-6 of U.S. PGPUB 20200099246 (App# 16575574)  Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Li (US20180120915) as evident by Moon (20190060742). 
Regarding claim 14,’574 does not claim a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery.
Tan teaches a first processor (processor connected to system [0027] and Fig. 2) which controls the drive element (system components such as such as fans, .
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of ‘575 to include a first processor which controls the drive element, and the second battery to one another, as taught by Tan in order to reduce the mobile devices operating time.
Regarding a second processor having a smaller power consumption than the first processor, Li teaches a second processor (GPU 250) having a smaller power consumption than the first processor (CPU 230. While the CPU may be responsible for performing the general functions of the computer itself and specific GPU may be tasked with graphics processing ([0014]) and therefore will have varying power consumptions based on usage). It is well known to one of ordinary skill in the art that a CPU can consumes more power than a GPU as evident by Moon [0045].
Regarding wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery. (Based on Fig. 31 of the specification, Examiner interprets as the first processor is farther away from first and second batteries than the second processor).
Since Tan’s second battery (base 204) is attachable and detachable with respect to the mobile device ([0024] of Tan), then one of ordinary skill in the art can see that a 
It would have been obvious to a person of ordinary skill in the art to modify the Tan’s mobile device to comprise a second processor having a smaller power consumption than the first processor as taught by Li in order share the computer workloads between multiple processors, thereby preserving processor life. Thus Tans mobile device comprising two processors as taught by Li will have a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689).
As to claim 1, Tan discloses a mobile device (Tablet unit 202) comprising:
 a drive element (system components such as such as fans, processors, memory, radios, and other peripheral components [0027] and Fig. 2); 
a first battery  (Fig. 2 battery 220A) which supplies power to the drive element ([0027] the input of the system voltage regulator 218A connected to the battery 220A and draws power from battery 220A);
a first terminal (AC input 206A) which receives a supply of power to charge the first battery and a second battery (“.. receive power through the first tablet AC input 206A to charge a first battery 220A and charge a second battery 220B [0026]) that supplies power to the drive element (Power from the base battery 220B may be delivered to the tablet unit 202 through switches 212H and 212G to power the tablet unit 202 through system voltage regulator 218A [0027] [0029]); and 
Though Tan states that the power from the second “may be” delivered to the tablet, it appears that this is the way Tan works and is designed to provide power and as such, it would have been to one of ordinary skill to choose this way since it is an 
Tan further discloses a second terminal (AC input 206B which can be USB Type-C connector [0026]), which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
Tan does not disclose an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, nor the power supplied to the first terminal is greater than the power supplied to the second terminal, nor charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal
Regarding  the electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, SHAYESTEH-POUR teaches electric storage capacity of the second battery is greater than an electric storage capacity of the first battery (Fig. 1 [0013] A capacity of the battery supply 120 is larger than a capacity of the rechargeable battery supply 118 such that the battery supply 120 may fully re-charge the rechargeable battery supply 118 to a maximum capacity at least once and, without re-charging or replacing batteries of the battery supply 120 in the charging source 104).

Regarding the power supplied to the first terminal is greater than the power supplied to the second terminal, Zhu teaches the power supplied to the first terminal is greater than the power supplied to the second terminal (Fig. 2 [0022] The AC input 52 receives power from a household socket, for example at 120V alternating current ( AC) power. USB input 56, which receives standard USB power and voltage when connected to a USB source, which voltage is 5V)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein power supplied to the first terminal is greater than the power supplied to the second terminal, in order to use the mobile device with varying input sources thereby increasing its flexibility.
Regarding charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal, Ivanov teaches charging of the second battery is prioritized over charging of the first battery (Fig. 7 where an external charge provider 142 is present (e.g. first terminal), a charging priority may prioritize charging battery 108 (second battery) over battery 126 (first battery), thus increasing the potential operating 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s second battery (base battery 220B) is prioritized over charging of the first battery (tablet battery 220A) when the first battery and the second battery are charged using the power supplied to the first terminal, in order to increase the potential operating time of the base when it is detached from the tablet as taught by Ivanov ([0111]).
As to claim 3, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov is silent regarding wherein the charging of the first battery is started after starting the charging of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal.
However, Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the external charge provider after completing charging the prioritized 
As to claim 7, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1 wherein the second terminal is a USB power supply terminal (One of AC input 206A-B which can be USB Type-C connector of [0026] of Tan).
As to claim 8, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, wherein a power source which supplies power to the first terminal is an AC power source (Fig. 2 AC in 206A of Tan). 
As to claim 9, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, wherein the second battery is attachable and detachable with respect to the mobile device ([0024] of Tan). 
As to claim 10, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, wherein a first voltage changing unit (charger 216A)  that lowers a voltage to be applied to the first terminal and applies the lowered voltage to the first battery is provided between the first terminal and the first battery ([0026] The charger 216A may be a buck NVDC charger and may allow the power drawn from the second battery 220B, of the base unit 204, to be used as an AC source to charge the first battery 220A).
As to claim 11, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, wherein a second voltage changing unit (interpreted as “first changing unit, See claim objection above. Charger 216A) that boosts a voltage to be applied to the second terminal and applies the boosted voltage to the second battery is provided between the second terminal and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, to charge the batteries 220A-B. The charger 216A may be a boost NVDC [0026] of Tan.)
As to claim 12, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, further comprising: a stopping unit (switch 212F, Fig. 2) that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element (Fig. 4 404-408, charge level of the second battery is greater than a threshold charge level to charge the tablet, at step 404 “Yes”, tablet battery, may be disconnected at step 406 by opening switch 212F [0035]-[0036]).


    PNG
    media_image1.png
    840
    834
    media_image1.png
    Greyscale

As to claim 13, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, further comprising: the mobile device according to claim 1, further comprising: a first processor (processor connected to system [0027] and Fig. 2) which controls the drive element (system components such as such as fans, processors, memory [0027] and Fig. 2. It is well known to one of ordinary skill in the art that processors in electronic devices execute memory instructions); and power wiring which electrically couples the first processor, the first battery, and the second battery to one another (Fig. 2 above .
Tan does not disclose/teach wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring. 
Regarding a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring, Since the internal battery (i.e.first battery) supplies power to the processor ([0027] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the first processor and the first battery as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the battery to the processor. 
As such, the above placement of first processor and the first battery in order to prevent power loss, will result in the wiring length between the first processor and the first battery shorter than a wiring length connecting the first processor and the second battery when the base unit/portable battery pack is detached from the tablet.
Tan does not disclose wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring, Since the second battery supplies power to the internal battery (i.e.first battery)  ([0033] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the second  as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the second battery to the first battery.
It also would be obvious to one of ordinary skill in the art to place processor as far away as possible from input output ports (Such as the input/output port that connects the tablet to the base) in order to minimize damaged to the processor due caused by electrostatic discharge. 
As such, the above placement of processor away from input/output ports and the first battery as close to the second battery in order to prevent power loss and damaged caused by ESD, will result in the wiring length between the second battery and the first battery being shorter than a wiring length between the second battery and the first processor when the base unit/portable battery pack is attached to the tablet.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Stieber (US 10312697) as evident by Ivanov et al (US 20190250689).
As to claim 2, Tan discloses a mobile device (Tablet unit 202) comprising:
 a drive element (system components such as such as fans, processors, memory, radios, and other peripheral components [0027] and Fig. 2); 
a first battery (Fig. 2 battery 220A) which supplies power to the drive element ([0027] the input of the system voltage regulator 218A connected to the battery ;
a first terminal (AC input 206A) which receives a supply of power to charge the first battery and a second battery (“.. receive power through the first tablet AC input 206A to charge a first battery 220A and charge a second battery 220B [0026]) that supplies power to the drive element ([0027] [0029] Power from the base battery 220B may be delivered to the tablet unit 202 through switches 212H and 212G, in a battery input path, to power the tablet unit 202 through system voltage regulator 218A); and 
Though Tan states that the power from the second “may be” delivered to the tablet, it appears that this is the way Tan works and is designed to provide power and as such, it would have been to one of ordinary skill to choose this way since it is an efficient way to save the power from the first battery until needed at another time while enhancing maximum power draw by the system [0027].
Tan further discloses a second terminal (AC input 206B which can be USB Type-C connector [0026]). which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
Tan does not disclose an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, nor the power supplied to the first terminal is greater than the power supplied to the second terminal, nor charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal
Regarding  the electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, SHAYESTEH-POUR teaches electric storage capacity of the second battery is greater than an electric storage capacity of the first battery (Fig. 1 [0013] A capacity of the battery supply 120 is larger than a capacity of the rechargeable battery supply 118 such that the battery supply 120 may fully re-charge the rechargeable battery supply 118 to a maximum capacity at least once and, without re-charging or replacing batteries of the battery supply 120 in the charging source 104.
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, such that the second battery may fully re-charge the first battery to a maximum capacity at least once and, without re-charging or replacing second battery as taught by SHAYESTEH-POUR [0013].
Regarding the power supplied to the first terminal is greater than the power supplied to the second terminal, Zhu teaches the power supplied to the first terminal is greater than the power supplied to the second terminal (Fig. 2 [0022] The AC input 52 receives power from a household socket, for example at 120V alternating current ( AC) power. USB input 56, which receives standard USB power and voltage when connected to a USB source, which voltage is 5V)


Regarding charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal, Stieber teaches charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s first battery (tablet battery 220A) is prioritized over charging of the second battery (base 220B) when the first battery and the second battery are charged using the power supplied to the second terminal, in order to increase the potential operating time of the tablet when it is detached from the .
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Stieber (US 10312697).
As to claim 4, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not teach wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal, as taught by Stieber in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
As to claim 6, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not teach wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal, as taught by Stieber in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Patton (US 9948118).
As to claim 5, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not teach wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal 
Patton teaches wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal (Fig. 3 302 and 308 power sources 103 (AC or DC) is connected to the system, multiplexer 112 routes DC charging current to the first system battery. When the first battery 302 (e.g. second battery) is no longer below the threshold capacity x % (308--No), the multiplexer 112 reroutes available charging current to the second connected system battery 310 (e.g. first battery) Col. 4 lines 10-14). 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal, in order to adjust the priority order to ensure power is always routed to devices in the most appropriate order as chosen by the user as taught by Patton Col. 3 lines 23-30.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Li (US20180120915) as evident by Moon (20190060742).
As to claim 14, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, further comprising: a first processor (processor connected to system [0027] and Fig. 2) which controls the drive element (system components such as such as fans, processors, memory [0027] and Fig. 2. It is well known to one of ordinary skill in the art that processors in electronic devices execute memory instructions).
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not disclose/teach a second processor having a smaller power consumption than the first processor nor wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery. 
Regarding a second processor having a smaller power consumption than the first processor, Li teaches a second processor (GPU 250) having a smaller power consumption than the first processor (CPU 230. While the CPU may be responsible for performing the general functions of the computer itself and specific GPU may be tasked with graphics processing ([0014]) and therefore will have varying power consumptions based on usage). It is well known to one of ordinary skill in the art that a CPU can consumes more power than a GPU as evident by Moon [0045].
Regarding wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery. (Based on Fig. 31 of the specification, Examiner interprets as the first processor is farther away from first and second batteries than the second processor).
Since Tan’s second battery (base 204) is attachable and detachable with respect to the mobile device ([0024] of Tan), then one of ordinary skill in the art can see that a person can place Tan’s unattached second battery in a variety of locations that is convenient for user (ex. within a few inches of Tan’s tablet or at a distance at least 10 times the length and width of Tans tablet). As such, Tans mobile device comprising two processors as taught by Li will have a first processor that is farther away from both first and second batteries than the second processor when the second battery is unattached to the tablet.
It would have been obvious to a person of ordinary skill in the art to modify the Tan’s mobile device to comprise a second processor having a smaller power consumption than the first processor as taught by Li in order share the computer workloads between multiple processors, thereby preserving processor life . Thus Tans mobile device comprising two processors as taught by Li will have a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859